

117 SRES 245 ATS: Honoring the life and legacy of the late Senator David Henry Gambrell.
U.S. Senate
2021-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 245IN THE SENATE OF THE UNITED STATESMay 26, 2021Mr. Warnock (for himself, Mr. Ossoff, Mr. Schumer, Mr. McConnell, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mrs. Blackburn, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mr. Braun, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Ms. Collins, Mr. Coons, Mr. Cornyn, Ms. Cortez Masto, Mr. Cotton, Mr. Cramer, Mr. Crapo, Mr. Cruz, Mr. Daines, Ms. Duckworth, Mr. Durbin, Ms. Ernst, Mrs. Feinstein, Mrs. Fischer, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mr. Hagerty, Ms. Hassan, Mr. Hawley, Mr. Heinrich, Mr. Hickenlooper, Ms. Hirono, Mr. Hoeven, Mrs. Hyde-Smith, Mr. Inhofe, Mr. Johnson, Mr. Kaine, Mr. Kelly, Mr. Kennedy, Mr. King, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Luján, Ms. Lummis, Mr. Manchin, Mr. Markey, Mr. Marshall, Mr. Menendez, Mr. Merkley, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Padilla, Mr. Paul, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Romney, Ms. Rosen, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Scott of Florida, Mr. Scott of South Carolina, Mrs. Shaheen, Mr. Shelby, Ms. Sinema, Ms. Smith, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Tuberville, Mr. Van Hollen, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, Mr. Wyden, and Mr. Young) submitted the following resolution; which was considered and agreed toRESOLUTIONHonoring the life and legacy of the late Senator David Henry Gambrell.Whereas David Henry Gambrell was born on December 20, 1929, to Smythe Gambrell and Kathleen Hagood Gambrell in Atlanta, Georgia;Whereas David Henry Gambrell graduated from Davidson College in 1949, and received his Juris Doctorate, with honors, from Harvard Law School in Cambridge, Massachusetts, in 1952;Whereas, following his graduation from Harvard Law School, David Henry Gambrell served in the Army Reserve;Whereas David Henry Gambrell served as a Georgia-based lawyer for nearly 60 years, and, in 1963, co-founded the law firm that became Gambrell and Stolz;Whereas, during his long legal career, David Henry Gambrell was elected—(1)in 1965, to serve as the President of the Atlanta Bar Association; and (2)in 1967, to serve as the President of the State Bar of Georgia;Whereas, in 1970, David Henry Gambrell served as Chair of the Georgia Democratic Party;Whereas, in 1971, David Henry Gambrell was appointed by the then-Governor of Georgia, Jimmy Carter, to fill the unexpired term of United States Senator Richard B. Russell, where he served as a member of what were then known as the Committee on Banking, the Committee on Aeronautics and Space, and the Select Committee on Small Business of the Senate;Whereas David Henry Gambrell served on several nonprofit boards and commissions, including—(1)the Atlanta Legal Aid Society; (2)the Atlanta Mission; (3)Habitat for Humanity; (4)the Carter Center; and (5)the Buckhead Coalition;Whereas David Henry Gambrell was a proud Georgian who traveled to all 159 counties in the State, enjoying its unique wildlife and agriculture and its most valuable resource, its people; andWhereas, on May 6, 2021, at the age of 92, David Henry Gambrell passed away, leaving behind his wife Jeanne, his 4 loving children, 5 grandchildren, and a legacy of steadfast love for the people of Georgia: Now, therefore, be itThat—(1)the Senate—(A)has heard with profound sorrow and deep regret the announcement of the death of David Henry Gambrell;(B)honors the life and legacy of the late Senator David Henry Gambrell for his—(i)accomplishments as a devout legal professional; and (ii)unwavering dedication to Georgia as a Senator and civil servant;(C)proclaims that David Henry Gambrell—(i)embodied the lively spirit of Georgia; and (ii)worked for more than 60 years to ensure that every Georgian could thrive; and(D)respectfully requests that the Secretary of the Senate—(i)communicate this resolution to the House of Representatives; and(ii)transmit an enrolled copy of this resolution to the family of David Henry Gambrell; and(2)when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory of David Henry Gambrell.